 

 

 

 

 

 

Exhibit 10.26

PLUG POWER INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

               

                This RESTRICTED STOCK UNIT AWARD AGREEMENT, is dated
_____________ and delivered by PLUG POWER INC., a Delaware corporation (the
“Company”), to _______________, an employee of the Company (the “Grantee”).

 

                WHEREAS, the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) on October 28, 2009 approved a grant
of a restricted stock unit award (the “Restricted Units”) to Grantee pursuant to
the terms of the Company’s 1999 Stock Option and Incentive Plan (the “Plan”);
and

 

                WHEREAS, the Grantee is entitled to the grant of a restricted
stock unit award pursuant to this Agreement;

 

                NOW, THEREFORE, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

1.      Restricted Stock Unit Award

Subject to the terms and conditions set forth in this Agreement, the Company
hereby awards the Grantee _______ Restricted Stock Units (the “Award”) under the
Plan.  The Grantee accepts the Award and agrees to be bound by the terms and
conditions of this Agreement and the Plan with respect to the grant.

 

2.      Restricted Unit Account

The Company shall establish and maintain a Restricted Unit account for and on
behalf of the Grantee and shall record in such account the number of Restricted
Units awarded to the Grantee.  No shares of Stock shall be issued to the Grantee
at the time the award is made, and the Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to any
Restricted Units recorded in the account.

 

3.      Interest not Transferable

Unless otherwise provided by law and except for transfers to the Grantee’s
estate upon the Grantee’s death, the Grantee shall not have the right to
transfer or otherwise dispose of any interest in the Restricted Unit account,
and any attempted transfer or disposition of the account by the Grantee, whether
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means, whether such disposition be voluntary, or involuntary, or by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), shall be null and void and have no effect. 
The Grantee shall not have any interest in any fund or specific asset of the
Company by reason of this award or the Restricted Unit account established for
the Grantee.

 

4.      Lapsing of Restrictions

The restrictions applicable to the Restricted Units shall lapse only upon the
achievement of the performance targets for 2010, 2011, and 2012 defined in
Appendix A in accordance with the schedule set forth in Appendix A.  Restricted
Units for which the restrictions lapse in accordance with Appendix A shall be
converted into shares of Stock and distributed to the Grantee after the
Compensation Committee certification with respect to the Company’s performance
as described in Section 6.

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

5.      Termination of Restricted Units

 

The period of performance covered by this award shall be from January 1, 2010
until December 31, 2012 (the “Performance Period”).  Unless otherwise terminated
or converted into Stock in accordance with Appendix A at the end of each of the
Company’s fiscal years during the Performance Period, the Restricted Units with
respect to which restrictions may lapse during each such fiscal year shall
terminate and become null and void 90 days after the end of each such fiscal
year.

 

Upon the termination of the Grantee’s employment relationship with the Company
for any reason (except as provided in the next sentence), any Restricted Units
for which the restrictions have not lapsed shall terminate.  In the event of a
termination of the Grantee’s employment as a result of Disability, death or
termination of the Grantee’s employment by the Company without Cause (“Qualified
Termination”), the restrictions shall lapse with respect to a number of
Restricted Units determined in accordance with the Company’s achievement of the
performance targets provided in Appendix A through the end of the fiscal year in
which the Qualified Termination occurs, as described on Appendix A, further
multiplied by a fraction, the numerator of which shall be the number of weeks in
such fiscal year in which the Grantee was employed by the Company and the
denominator of which shall be 52.  Notwithstanding the preceding sentence, no
Restricted Units will vest if the Grantee’s termination of employment occurs
during 2009.

 

The Grantee’s transfer within the Company or any of its subsidiaries shall not
be deemed to be a termination of employment.

 

Notwithstanding anything herein to the contrary or in any Employment Agreement
with any Grantee which provides for accelerated vesting of such Grantee’s equity
awards in the event of certain types of terminations of such Grantee’s
employment relationship with the Company (such as, for example, termination
without cause by the employer or termination for good reason by the Grantee),
the treatment of any Restricted Units granted under this Agreement shall be
governed solely by the terms hereof and not by the terms of such Employment
Agreement.  In consideration of the opportunity to receive Restricted Units
under this Agreement, any such Employment Agreement shall be deemed amended to
the extent necessary to effect the provisions of this Section 5.

 

6.      Procedures

Within 60 days following the end of each of the Company’s fiscal years during
the Performance Period, the Compensation Committee will certify to the Company’s
Corporate Secretary the actual performance achieved with respect to the criteria
set forth in Appendix A.  The Compensation Committee will then certify to the
Company’s Corporate Secretary any Restricted Units with respect to which the
restrictions have lapsed pursuant to Appendix A.  Upon receipt of such
certification and in no event later than 75 days following the end of the
Company’s fiscal year, the Corporate Secretary will cause the Company’s transfer
agent to issue to the Grantee one share of Stock for each Restricted Unit for
which the restrictions have lapsed.  Any fractional share of Stock shall be
settled in cash.

 

The obligation of the Company to deliver Stock shall, however, be subject to the
condition that if at any time the Compensation Committee shall determine in its
discretion that the listing, registration or qualification of the shares upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issue of shares, the shares may not be
issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Compensation Committee.

 

7.      Tax Withholding

Any issuance of shares to the Grantee shall be subject to tax withholding.  The
minimum tax withholding obligation shall be satisfied through a net issuance of
shares.  The Company shall withhold from shares of Stock to be issued to the
Grantee a number of shares of Stock with an aggregate Fair Market Value (as
defined in the Plan) that would satisfy the minimum tax withholding amount due. 

 

 

2

 

--------------------------------------------------------------------------------

 


 

 

8.      Adjustment Upon Changes in Capitalization

 

 

In the event of any change in the number or class of shares of Stock outstanding
by reason of a stock dividend, stock split, subdivision or combination of
shares, a merger or consolidation in which the Company is the surviving company,
or any other change in capitalization, the number and class of Restricted Units
shall be equitably adjusted by the Compensation Committee pursuant to Section 3
of the Plan.

 

9.      Adjustment of Performance Targets

In the event of any merger, acquisition, strategic redirection or other
corporate change, any material changes in accounting practices, or any
extraordinary losses, gains or other similar events which, in the Compensation
Committee’s judgment, have or are expected to have a substantial effect on the
performance of the Company, the Compensation Committee may make such adjustment
in the performance targets as the Compensation Committee deems equitable and
appropriate.

 

10.    Change in Control

In the event a Change in Control occurs during the Performance Period, the
Compensation Committee shall compare the Company’s Revenues and EBITDAS for the
Company’s completed calendar quarters in the Company’s fiscal year in which the
Change in Control occurs against the Revenue and EBITDAS targets for such fiscal
year, which targets shall be adjusted by the Compensation Committee on a pro
rata basis based on the completed calendar quarters for such fiscal year. 
Depending on the Company’s performance through the calendar quarter end
immediately prior to the Change of Control, the restrictions shall lapse with
respect to either 0 percent (failure to achieve both targets at the threshold
level), 70 percent (achieve both targets at the threshold level), 90 percent
(achieve both targets at the target level) or 100 percent (achieve both targets
at the stretch level) of the outstanding Restricted Units based on achievement
of the Revenue and EBITDAS targets as adjusted by the Compensation Committee,
and the remaining Restricted Units shall terminate and become null and void.

 

11.    Employment Not Affected

The granting of the Award shall not be construed to create an obligation on the
part of the Company or its subsidiaries to continue Grantee’s employment. 
Except as may otherwise be provided in a written agreement between Grantee and
the Company (or its subsidiary), the Company and its subsidiaries specifically
reserve the right to terminate at will, with or without cause, the Grantee’s
employment at any time (whether by dismissal, discharge, retirement or
otherwise).

 

12.    Amendment of Award

The Award may be amended, in whole or in part, by the Compensation Committee at
any time if it determines, in its sole discretion, that such amendment is
necessary or advisable in the light of any addition to or any change in: (a) the
Code or regulations issued thereunder or (b) any federal or state securities law
or other law or regulation, which change occurs for the grant of the Award and
by its terms retroactively applies to the Award; provided, however, that no such
amendment shall, without the Grantee’s consent, materially adversely affect
Grantee’s rights in and to the Restricted Units.

 

13.     Notice

Notices to the Company shall be addressed to it in care of its Chief Financial
Officer or Corporate Secretary, and any notice to the Grantee shall be addressed
to the current address shown on the Company’s payroll records.  Any notice shall
be deemed duly given if delivered in writing directly to the recipient or by
registered or certified mail, postage prepaid.

 

 

 

3

 

--------------------------------------------------------------------------------

 


 

 

14.    Incorporation of 1999 Stock Option and Incentive Plan by Reference

 

 

The Award is granted pursuant to the terms of the Plan, as in effect from time
to time, the terms of which are incorporated herein by reference.  Except to the
extent otherwise provided in this Award, including without limitation as to a
Change in Control, this Award shall in all respects be interpreted in accordance
with the Plan.  The Compensation Committee shall have full authority to
interpret and construe the Award, in its sole discretion, and its decision shall
be conclusive and binding upon any question of law or fact arising hereunder and
shall be enforceable in law or in equity by any court of competent jurisdiction.

 

15.    Governing Law

The validity, construction, interpretation and effect of this instrument and any
other matter arising under this instrument shall exclusively be governed by, and
determined in accordance with applicable Federal law and the laws of the State
of Delaware, without regard to Delaware rules for conflicts of law.

 

16.    Defined Terms

 

For purposes of this Agreement, the following terms shall have the meaning set
forth herein:

 

Cause shall mean:  (a) a willful act of dishonesty by the Grantee with respect
to any matter involving the Company or any subsidiary or affiliate, (b)
conviction of the Grantee of a crime involving moral turpitude, or (c) the
failure to perform to the reasonable satisfaction of the Company a substantial
portion of the Grantee’s duties and responsibilities assigned or delegated under
this Agreement, which failure continues, in the reasonable judgment of the
Company, after written notice given to the Grantee by the Company.  For purposes
of clause (a) hereof, no act, or failure to act, on the Grantee’s part shall be
deemed “willful” unless done, or omitted to be done, by the Grantee without
reasonable belief that the Grantee’s act, or failure to act, was in the best
interests of the Company and its subsidiaries and affiliates.

 

Change in Control shall be deemed to have occurred upon (a) the consummation of
any consolidation or merger of the Company where the shareholders of the
Company, immediately prior to the consolidation or merger, did not, immediately
after the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, shares representing in
the aggregate more than 50 percent of the voting shares of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any), or (b) the consummation of any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company.

 

Disability.  A Grantee is deemed to have incurred a Disability if he is disabled
and unable to perform the essential functions of his then existing duties with
or without accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period.

 

Employment Agreement shall mean any employment, severance or similar agreement,
if any, then in effect between a Grantee on the one hand and the Company on the
other hand, as amended.

 

Stock shall mean the common stock, par value $0.01 per share, of the Company.

 

 

 

 

4

 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Award
Agreement as of the date first written above.

 

Attest:       

      PLUG POWER INC.

 

 

 

 

By:                                                                         
      

       By:
                                                                        

Gerard L. Conway, Jr.         

Andrew Marsh

General Counsel & Corporate Secretary                         

President & Chief Executive Officer 

                                                                                                               

 

 

I hereby accept the award of Restricted Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby further
agree that all decisions and determinations of the Compensation Committee with
respect to the Restricted Units shall be final and binding.

 

 

/s/__________________________

XXXXXXXXXXXXXXXXXXXX

5

 

--------------------------------------------------------------------------------

 


 

 

 

 

APPENDIX A

RESTRICTED STOCK UNIT AWARD

PERFORMANCE TARGETS AND VESTING SCHEDULE

 

   I.           Definitions

 

“Earnings” shall mean the Company’s earnings determined in accordance with
generally accepted accounting standards in the USA (“GAAP”) and as reported in
the Company’s Consolidated Income Statement for each fiscal year of the
Performance Period.

 

“EBITDAS” shall mean Earnings plus interest expense, taxes, depreciation,
amortization and non-cash charges for equity compensation.

 

“Revenue” shall mean the Company’s revenue determined in accordance with GAAP
and as reported in the Company’s Consolidated Income Statement for each fiscal
year of the Performance Period.

 

 II.           Performance Targets

 

The vesting of 25 percent of the Restricted Units underlying the Award is tied
to achievement of Revenue targets, while the vesting of 75 percent of the
Restricted Units underlying the Award is tied to achievement of EBITDAS targets,
in each case for the years ending December 31, 2010, 2011 and 2012 as set forth
below:

 

Revenue Targets

 

Threshold

Target

Stretch

2010 Revenue Target

 

 

 

2011 Revenue Target

 

 

 

2012 Revenue Target

 

 

 

 

EBITDAS Targets

 

Threshold

Target

Stretch

2010 EBITDAS Target

 

 

 

2011 EBITDAS Target

 

 

 

2012 EBITDAS Target

 

 

 

 

6

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

III.           Vesting Schedule

 

The restrictions shall lapse with respect to the corresponding Revenue RSUs
based on the following schedule, depending on the Company’s achievement of the
Revenue targets for 2010 and 2011:

 

2010 Performance

Revenue
RSU Allocation

Percent Vesting

Revenue
RSUs Earned

Revenue RSUs Forfeited

Below Threshold

 

 

 

 

Threshold

 

 

 

 

Target

 

 

 

 

Stretch

 

 

 

 

 

2011 Performance

Revenue
RSU Allocation

Percent Vesting

Revenue
RSUs Earned

Revenue RSUs Forfeited

Below Threshold

 

 

 

 

Threshold

 

 

 

 

Target

 

 

 

 

Stretch

 

 

 

 

 

2012 Performance

Revenue
RSU Allocation

Percent Vesting

Revenue
RSUs Earned

Revenue RSUs Forfeited

Below Threshold

 

 

 

 

Threshold

 

 

 

 

Target

 

 

 

 

Stretch

 

 

 

 

 

The restrictions shall lapse with respect to the EBITDAS RSUs based on the
following schedule depending on the Company’s achievement of the EBITDAS
targets:

 

2010 Performance

EBITDAS
RSU Allocation

Percent Vesting

EBITDAS
RSUs Earned

EBITDAS RSUs Forfeited

Below Threshold

 

 

 

 

Threshold

 

 

 

 

Target

 

 

 

 

Stretch

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

2011 Performance

EBITDAS
RSU Allocation

Percent Vesting

EBITDAS
RSUs Earned

EBITDAS RSUs Forfeited

Below Threshold

 

 

 

 

Threshold

 

 

 

 

Target

 

 

 

 

Stretch

 

 

 

 

 

2012 Performance

EBITDAS
RSU Allocation

Percent Vesting

EBITDAS
RSUs Earned

EBITDAS RSUs Forfeited

Below Threshold

 

 

 

 

Threshold

 

 

 

 

Target

 

 

 

 

Stretch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

--------------------------------------------------------------------------------

 

 